EXHIBIT 21.1 BPZ Resources, Inc. (1) (Texas) List of Subsidiaries and Branches (2) As of December 31, 2014 Name Jurisdiction BPZ Resources, Inc. (2) Texas BPZ Marine, Inc. Texas BPZ U.S. Holdings, LLC Texas SMC Ecuador, Inc. Delaware BPZ Energy, LLC (3) Texas BPZ Energy International Holdings, LP British Virgin Islands International Support, LP British Virgin Islands BPZ Exploración & Producción, S.R.L. (4) Perú Empresa Electrica Nueva Esperanza, S.R.L. Perú Soluciones Energeticas, S.R.L. Perú BPZ Marine Peru, S.R.L. Perú BPZ Z-1 Oil S.R.L. Perú BPZ Lote Z-1 S.R.L. Perú BPZ Lote XIX S.R.L. Perú BPZ LoteXXII S.R.L. Perú BPZ LoteXXIII S.R.L. Perú SMC Ecuador, Inc., Sucursal Ecuador (5) Ecuador Notes: 1) The Company name was changed to BPZ Resources, Inc. from BPZ Energy, Inc. on October 11, 2007. 2) All subsidiaries are 100% owned, directly or indirectly. 3) Formerly named BPZ Energy, Inc. 4) Formerly known as BPZ Energy, Inc. Sucursal Peru, a registered Peruvian branch office of BPZ Energy, Inc. (Texas); was converted into a limited liability business corporation registered in Peru as BPZ Exploración & Producción, S.R.L. in May 2007. 5)SMC Ecuador, Inc., Sucursal Ecuador is a registered Ecuadorian branch office.
